PER CURIAM.
The judgment of the Tax Court is affirmed substantially for the reasons stated by Judge Lario in his opinion at 10 N.J. Tax 96 (Tax Ct.1988). The record before us discloses that Browning-Ferris Industries did not establish that the work performed on the closure and for which an exemption was sought was for services for the “exclusive” benefit of an exempt organization. N.J.S.A. 54:32B-8.22. The landfill was leased to the appellant by the Township. The appellant operated the landfill as the registered operator with the Department of Environmental Protection and as an independent contractor. Appellant effect; ed the closure pursuant to court order, not under any agreement with the Township. The purpose of the exemption, N.J. S.A. 54:32B-9(a)(l), was to benefit the State and its political subdivisions. This provision requires that the political subdivision be “the purchaser, user or consumer____” Ibid. Appellant’s proofs did not overcome the doctrine of strict construction against those claiming entitlement to exemptions. Amerada Hess Corp. v. Tax. Div. Director, 107 N.J. 307, 319-320 *523(1987); Mal Bros. v. Taxation Div. Director, 124 N.J. Super. 55, 61 (App.Div.1973).
Affirmed.